Citation Nr: 9909864	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  94-11 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In May 1997 the Board, inter alia, remanded the case to the 
RO for additional development.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating that his pre-existing bilateral pes planus 
disorder was aggravated by an injury or disease during active 
service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral pes planus.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records include a February 1971 enlistment 
examination which noted one degree asymptomatic pes planus.  
The veteran denied foot trouble in his report of medical 
history.

An October 1971 report noted the veteran had flat feet.  X-
ray examination revealed bilateral pes planus.  The diagnosis 
was "pes valgo planus."  Arch supports were recommended.  
In November 1971 the veteran complained his feet and ankles 
were unstable.  It was noted the veteran had an apparent 
strain of the plantar and talocalcaneal ligaments.  X-rays 
revealed no pathology and no fracture.

In his September 1973 report of medical history the veteran 
noted foot trouble, which the examiner noted referred to flat 
feet requiring the use of arch supports.  The veteran's 
September 1973 separation examination revealed a normal 
clinical evaluation of the feet.

In a statement received by the RO in July 1992, the veteran 
requested entitlement to service connection for foot 
disorders.  He stated he incurred broken arches during active 
service in 1972.

VA outpatient treatment records dated in July 1991 show that 
the veteran requested arch supports for his shoes.  In May 
1992 he complained of bilateral foot pain over 15 to 20 
years, and stated that prior use of arch supports had 
provided relief.  The diagnoses included plantar myofascitis.  
No opinion as to etiology was provided.  

Clinical notes dated in November 1992 show the veteran 
complained of chronic left foot pain.  The diagnoses included 
rule out pes planovalgus deformity and rule out heel spur 
syndrome.  A January 1993 report noted radiographs revealed 
mild pes planus, with no evidence of acute bony abnormality.

In his September 1993 substantive appeal the veteran stated 
that he was treated for flat feet during service, and that he 
continued to use the arch supports he was issued for 
approximately 5 years after his separation from service.  He 
stated he did not complain about the disorder after service 
because he used the arch supports he had been provided.  He 
claimed that he had experienced continuous pain and foot 
problems since 1973.

In an August 1997 statement, the veteran stated that he 
believed his bilateral pes planus was affecting his service-
connected spinal problem.

During VA examination in October 1997 the veteran complained 
of bilateral plantar surface pain for approximately 26 years, 
and a history of swelling but without recurrence for several 
years.  He reported the symptoms were the same whether he was 
walking or standing, but that the symptoms were aggravated 
the longer he was on his feet.  He described the pain as 
aching in nature and extending into the heels.  He stated 
that orthotics had been helpful in the past.  

It was noted the veteran used a cane, but that this was 
partially due to substantial lower back and cervical spine 
pathology.  The veteran stated that a pair of custom molded 
inserts had been helpful in 1971 and 1972, but that he 
discarded them when they wore out.  He also stated that he 
never had been able to work where he was required to stand 
for long periods of time.

The examiner's diagnosis was mild to moderate bilateral pes 
planovalgus deformity, without evidence of arthritic changes 
or malalignment.  No opinion as to etiology was provided.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Generally, veterans are considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's pre-existing bilateral pes 
planus disorder was aggravated by an injury or disease during 
active service.  Although the veteran received treatment and 
orthotics for his pre-existing pes planus during active 
service, the competent evidence of record does not indicate a 
chronic increase in the severity of the disorder at that 
time.  The Board notes that aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).

The only evidence of a present pes planus disability as a 
result of an inservice aggravation of the pre-existing 
disorder is the veteran's own opinion.  While he is competent 
to testify as to symptoms he experiences, he is not competent 
to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

In addition, the Court has held that medical evidence is 
required to demonstrate the relationship between a present 
disability and claimed continuity of symptomatology unless 
the relationship is one for which a lay person's observation 
is competent.  See Savage, 10 Vet. App. at 497.  In this 
case, the evidence as to continuity of symptomatology is also 
not competent to establish a nexus.  Consequently, the Board 
finds the veteran has not submitted evidence of a well-
grounded claim for service connection for bilateral pes 
planus.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).



ORDER

Entitlement to service connection for bilateral pes planus is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

